Case 2:16-cr-00041-JTM-MBN Document 243 Filed 12/12/19 Page 1 of 6

s. DISTRICT COURT |
UNITED STATES DISTRICT COU ae DISTRICT OF LOUISIANA

EASTERN DISTRICT OF LOUISIANA | _ |
AT NEW ORLEANS nT DEC 12 2019

WILLIAM W, BLEVING be

CORNELL PENDLETON, CLERK

Movant, USDC Case No. 2:19-cv-12831

USDC Case No. 2:16-cr-41-1
UNITED STATES OF AMERICA,

Hon. Jane Triche Milazzo
United States District Judge

Nee NN ee

Respondent.

 

MOTION TO SET DEADLINE FOR REPLY TO THE GOVERNMENT'S
RESPONSE TO PRO SE MOTION TO VACATE, SET ASIDE OR
CORRECT SENTENCE UNDER 28 U.S.C. § 2255

COMES NOW CORNELL PENDLETON, Movant pro se, in the above
styled and numbered causes, and respectfully moves this Honorable Court to
set a deadline of 30 days from the day of that order, in which he may reply to
the Government’s Response in Opposition to Petitioner’s Pro Se Motion to

Vacate, Set Aside or Correct Sentence under 28 U.S.C. §2255.

FOR FILING
IN SUPPORT THEREOE, Mr. Pendleton would sHoWQhs Court the

. ; 12 2018
following facts and circumstances: DEC Le duis

S. Dt ! R 7

f Lo ul iisiana

1. On September 25, 2019, Mr. Pendleton filed a Motib#'¥6" ee Set

 

a FEC
—_... Process
4. Ditd
—— CtRmDep
woman DOC. No.

 

 

 
Case 2:16-cr-00041-JTM-MBN Document 243 Filed 12/12/19 Page 2 of 6

Aside or Correct Sentence under 28 U.S.C. §2255 with supporting
Memorandum of Law. [DE' #235; #235-1]. Mr. Pendleton contemporaneously
filed a Motion to Expand the Record, with attached declaration in support.
[DE #236, #236-1].

2. On September 27, 2019, this Honorable Court issued an order
directing the “United States Attorney for the Eastern District of Louisiana []
to file on or before October 25, 2019 with this Court, an answer containing a
written statement of the Government's position concerning petitioner's
application and a list of citations of authorities upon which the Government
relies.” [DE #237].

3. After seeking and being granted an extension of time, on November
25, 2019, the government filed its response. [DE #238; #239; #241].

4. Mr. Pendleton intends to reply to the government’s response and a
deadline for such reply should be set by the Court, pursuant to Rule 5(d) of
the Rules Governing Section 2255 Proceedings in the District Courts.

5. Mr. Pendleton, a pro se prisoner litigant, who is neither trained in the

 

‘DE refers to docket entries in United States v. Pendleton, 1:16-cr-41 (E.D.LA.).

Z
Case 2:16-cr-00041-JTM-MBN Document 243 Filed 12/12/19 Page 3 of 6

law nor enjoys unencumbered access to the prison law library, needs
additional time to prepare a cogent reply to the government's response in
opposition.

6. This motion — the first request which could be construed as a request
for an extension of time by Mr. Pendleton in this case — is not for the purpose
of delay, but rather to allow the pro se litigant to prepare the necessary and
appropriate reply for this Court’s consideration prior to any decision on the
pending Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C.
§2255.

7. The government will not be prejudiced by the setting of the requested
deadline.

WHEREFORE, premises considered and for good cause shown, Mr.
Pendleton respectfully requests that this Court issue an order, setting a
deadline of thirty (30) days from the date of that order for his reply to the
government's response as called for under Rule 5(d) of the Rules Governing

Section 2255 Proceedings in the District Courts.
Case 2:16-cr-00041-JTM-MBN Document 243 Filed 12/12/19 Page 4 of 6

Respectfully submitted this ( day of December, 2019.

Cornell Pendleton, Pro Se
Register # 36683-034
Federal Prison Camp Oakdale
P.O. Box 5010
Oakdale, LA 71463
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing has
been mailed, first class postage prepaid, on this 6 - day of Dé¢ember,
2019, to: opposing counsel, Assistant United States Attorney, Brandon S.

Long, United States Attorney's Office, 650 Poydras Street, Suite 1600, New

Orleans, LA 70130.
Executed under penalty of perjury pursuant to 28 U.S.C. §1746, on this

(p _ day of December, 2019.

[abe fond Ul

Cornell Pendleton, Pro Se
Register # 36683-034

Federal Prison Camp Oakdale
P.O. Box 5010

Oakdale, LA 71463
Case 2:16-cr-00041-JTM-MBN Document 243 Filed 12/12/19 Page 5 of 6

a.

at Tynes tet Meant Hees

SE Na Tanai ye pe
gS SRR Oe Pos

LafUdgfyeeglededEoeflaffy ented fgoteel tty fet etfe (agli

~

OEJOL ~ sung AG TN
[S] DIP, BPN svip hoy QO S
asnoypne) 2344S pat! y\
bur pp ra propa sbbog 2\p{}

<a |
gag #29'9'd
—Byep yg)

        

  

icy BSCS Sad oF
om

ie

- WEE.

F at : a re HORA HS, OP x Len -€89%- Uap

pra tay

 
Case 2:16-cr-00041-JTM-MBN Document 243 Filed 12/12/19 Page 6 of 6

 

‘ f /
- oe oo.
\
|
oo i #
tm" i
‘Gre ;
}
\
\ 4
/ |
5!
a:
i
t. :
al ;
|
k \
sf .
| |
4
j j
gf,
| #
|
4
i
ge F
“eg

 

 

ey ae ae

HA a

beeen
5 a
i
Mes
i

Lait
